By the Court, Marvin, J.
If I was right in the opinion just read in The People, ex rel. The Lockport City Bank v. This defendant, (a) it is decisive in the present case. It is not shown that any portion of the capital stock of the bank, or the capital paid in for-, the stock, is invested in United States securities. It does appear that it holds and owns $32,000 of United States securities) which are deposited with the superintendent of the bank department as security for the redemption of its circulating notes. $32,000 of this had been deposited for more than a year prior to the assessment, and $10,000 of it for some three months. How these $32,000 are connected with the capital stock of the bank, or the capital paid in and representing the stock, does not appear. They belong to the bank, and are held by the bank department as security for the circulation of the relator; but its *600capital may ¡be invested mainly in its discounted bills. Its capital is $150,000; its real estate only $7000, and yet all the securities deposited in the bank department amounted only to $50,300, and all its other bonds and mortgages only to $14,000. We have no account whatever of its discounts, or bills receivable, nor of its deposits. The case was not made ■ with the intention of showing when and how its capital stock, or the capital originally representing its stock, were invested; but for the purpose; simply, of showing that it held and owned ' $72,000 of United States securities, and that the value of all its personal property, exclusively of this $72,000, did not exceed the sum of $112,000, over and above the debts it owed. This may well be, and it may have its entire capital invested in discounted paper. All the bonds and mortgages owned by the bank, including the United States securities, may have been procured with moneys deposited with the bank or owned by it, and for which it is indebted. The case, and the decision of the special term, proceed upon the theory that the relator could only be assessed for the amount of its personal property (excluding its United States securities) “ after deducting the just debts owing by him” (it;) thus applying the provision of the Eevised Statutes (1 E. 8. 391, § 9,) which I have shown, in the case above referred to, is not applicable to corporations.
The counsel for the defendant has made a statement showing the capital $150,000; surplus, less the ten per cent, $37,035.16; state stocks, bonds and mortgages $32,300; making, after deducting $7000 for real estate, $212,335.16, as the value of the personal property of the relator, as shown by the case, excluding the United States securities; thus exceeding the assessment $46,355. I have no doubt the proper mode of assessment was adopted, under the. act of 1863 ; that is, by taking into the account the capital stock, the value of the real estate, and the surplus earnings less' the » ten per cent; and upon this principle the assessment was not excessive. It was then incumbent upon the bank to *601show that this assessment included, and operated upon, a portion of its property,invested in United States securities. It has not shown this, and no case was made- for a mandamus.
[Erie General Term,
September 3, 1866.
The order and judgment should be reversed, and the writ quashed.
Grover, .Daniels, Marvin and

Davis, Justices.] ■


<■


 Ante, p. 588.